Citation Nr: 1311158	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-46 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to June 25, 2012, and in excess of 50 percent thereafter for residuals, status post repair of supraspinatus tear, right (dominant).

2.  Entitlement to service connection for a bilateral hand disorder (described as numbness and weakness), including right carpal tunnel syndrome, to include as secondary to service-connected right and left shoulder disabilities.

3.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected right and left shoulder disabilities. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected right and left shoulder disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to March 1985, with subsequent periods of active duty for training and inactive duty for training with the Hawaii Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In April 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript has been associated with the claims file.  In January 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record.  At the Board hearing, the record was held open for 30 days until February 7, 2013 so that additional evidence could be submitted.  

In January 2013, the Veteran submitted additional evidence.  In an associated statement, the Veteran's representative waived RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

Further, at the Board hearing, the Veteran reported that he was no longer working due to his service-connected right shoulder disability.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, as such issue has been raised, it is included on the title page of this decision.

The Board recognizes that the RO has specifically denied service connection for bilateral hand numbness.  However, a private June 2010 EMG showed that the Veteran has been diagnosed with right carpal tunnel syndrome.  Moreover, while the Veteran has asserted that he experiences numbness of the hands, he has also described other symptoms such as weakness and an inability to grip.  The United States Court of Appeals for Veterans Claims (Court) has determined that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Therefore, the Board has recharacterized the issue on appeal as set forth on the front page of this decision to encompass all possible bilateral hand disorders.  

In addition to the Board hearing transcript, a review of the Virtual VA paperless claims processing system contains VA treatment records dated through June 2012 that were reviewed by the AOJ in the June 2012 supplemental statement of the case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2012).

The Veteran has claimed entitlement to an increased rating for his service-connected right shoulder disability.  Also, as noted previously, he alleges that his right shoulder disability renders him unable to work.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding private treatment records.  In this regard, the Veteran testified at his January 2013 Board hearing that, in addition to receiving treatment through the VA system, he also received treatment from Tripler Army Medical Center for his right shoulder.  In fact, he indicated that he had undergone surgery on his right shoulder at Tripler in November 2011 and October 2012.  In January 2012, the RO requested the November 2011 surgery records, but only received treatment records dated from June 2010.  Based on the response, it is unclear whether the November 2011 records are available.  Also, the most recent surgery records from October 2012 have not been requested.  The Veteran also testified that he was receiving physical therapy for his right shoulder at a facility called Kinesis.  These records have also not been associated with the record.  Therefore, a remand is necessary in order to obtain such outstanding records.  

The Board also finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right shoulder.  In this regard, the Board observes that he was last examined by VA in June 2012.  However, as noted above, the Veteran has undergone additional surgery on the right shoulder since the examination.   Therefore,  a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Moreover, as indicated in the Introduction, the issue of entitlement to a TDIU is currently before the Board.  The June 2012 VA examiner indicated that the Veteran's right shoulder disability impacted his ability to work because his pain and weakness of the right arm interfered with his job at the cable company.  Thus, in connection with the Veteran's VA examination for his right shoulder disability, the VA examiner should be requested to render a medical opinion regarding the impact the Veteran's service-connected right and left shoulder disabilities have on his employability.  Moreover, although the Veteran has asserted that he is unable to work, he also submitted employment information in January 2013 that indicated that, while he was not working, he was still employed.  Thus, further information concerning the Veteran's current employment should be obtained on remand.  

The Veteran is also seeking service connection for a bilateral hand disorder, diabetes mellitus type II, and hypertension.  He has asserted that these disorders are secondary to his service-connected right and left shoulder disabilities.  Specifically, he has claimed that his diabetes mellitus and hypertension are due to his inability to exercise and perform physical activities because of his service-connected bilateral shoulder disabilities.  

Moreover, it appears that the issue of diabetes mellitus has been denied in part because there was no current diagnosis.  Rather, private and VA treatment records only documented elevated glucose.  However, at the Board hearing, the Veteran testified that he was currently on medication for diabetes mellitus and received current treatment from Kaiser Permanente.  The most recent records from Kaiser Permanente associated with the claims date from July 2009.  As the Veteran has indicated more recent treatment for his now diagnosed diabetes mellitus, the AOJ must try to obtain such records.  

The Veteran has not been afforded a VA examination with respect to these issues.  In light of the Veteran's claims, the Board finds that a VA examination is necessary to determine whether hypertension is secondary to the Veteran's service-connected disabilities in accordance with 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Pertinent to his claim for service connection for diabetes mellitus type II, the AOJ should review the any newly received treatment records obtained in connection with the below ordered records requests and, if such reflect a diagnosis of diabetes mellitus type II, the Veteran should be afforded a VA examination in order to determine whether such is caused or aggravated by his service-connected right and left shoulder disabilities.

The Veteran has also claimed that his bilateral hand disorder is related to his service-connected right and left shoulder disabilities.  The Veteran was afforded a VA examination in June 2010 for peripheral nerves.   The examiner found that neurological testing of the left hand was normal.  However, he diagnosed right ulnar neuropathy and carpal tunnel syndrome.  In a September 2010 addendum, the examiner determined that this disability was not caused by or a result of the Veteran's right shoulder disability.   He also again reiterated that the left hand was normal on neurological evaluation.  Nevertheless, the examiner failed to offer an opinion as to whether the Veteran's right neuropathy and carpal tunnel syndrome has been aggravated by his service-connected right shoulder disability.  The examiner also failed to address whether the Veteran had any other disorders of the hands.  Moreover, the Veteran has continued to report symptoms with respect to his left hand and is also now service-connected for his left shoulder.  Therefore, the Board finds that the Veteran should be afforded another VA examination to address any bilateral hand disorders as well.  

Additionally, the Veteran has not been provided with complete Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claims of entitlement to service connection for a bilateral hand disorder, diabetes mellitus type II, and hypertension.  Such should be accomplished on remand.
   
Lastly, as relevant to all claims, the Veteran has indicated that he has been receiving continuing treatment for his disabilities through the VA Pacific Islands Healthcare System.  The Veteran's Virtual VA electronic record includes additional VA treatment records dated from June 2012.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from June2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a bilateral hand disorder, diabetes mellitus type II, and hypertension as secondary to his service-connected left and right shoulder disabilities.  

2.  Furnish the Veteran and his service representative with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) containing notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  The AOJ should request that the Veteran complete an Application for Increased Compensation Based on Unemployability, to specifically include the exact date when he became unemployed.  A copy of the notice letter should be included in the claims file.  
  
3.  After obtaining the appropriate authorizations from the Veteran, obtain all treatment records from Tripler Army Medical Center dated from June 2010 to the present, to specifically include surgery reports from November 2011 and October 2012; all treatment records from Kinesis; and all treatment records from Kaiser Permanent dated from July 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should associate all VA treatment records from the Pacific Island VA Healthcare System from June 2012 to present with the record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to current nature and severity of his service-connected right shoulder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected right shoulder disability. 

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that Veteran's service-connected right and left shoulder disabilities render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions expressed by the examiner should be accompanied by a complete rationale.

6.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination(s) to determine the etiology of his bilateral hand disorder and hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed.  The examiner should clearly delineate all disorders of the hands.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(A)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any bilateral hand disorder and/or hypertension are proximately due to, or caused by, the Veteran's service-connected right and left shoulder disabilities.

(B)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any bilateral hand disorder and/or hypertension have been aggravated by the Veteran's service-connected right and left shoulder disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the Veteran's assertions that his hypertension is due to his inactivity because of his service-connected disabilities.    

7.  Relevant to the issue of entitlement to service connection for diabetes mellitus type II, the AOJ should review the any newly received treatment records obtained in connection with the aforementioned requests and, if such reflect a diagnosis of diabetes mellitus type II, the Veteran should be afforded a VA examination in order to determine whether such is caused or aggravated by his service-connected right and left shoulder disabilities. 

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

  


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

